Filed 6/11/13 K.S. v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



K.S.,

         Petitioner,                                                     E058045

v.                                                                       (Super.Ct.No. J246643)

THE SUPERIOR COURT OF                                                    OPINION
SAN BERNARDINO COUNTY,

         Respondent;

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,

         Real Party in Interest.



         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Cheryl C. Kersey,

Judge. Petition denied.

         Law Offices of Valerie Ross and Valerie Ross for Petitioner.

         No appearance for Respondent.

         Jean-Rene Basle, County Counsel, and Kristina M. Robb, Deputy County

Counsel, for Real Party in Interest.

                                                             1
       Petitioner K.S. (father) filed a petition for extraordinary writ pursuant to California

Rules of Court, rule 8.452, challenging the juvenile court‟s order denying reunification

services as to his son, K.S. (the child), and setting a Welfare and Institutions Code1

section 366.26 hearing. On May 21, 2013, this court stayed the section 366.26 hearing,

pending further order. We lift the stay.

       Father now argues that: (1) the petition failed to plead essential facts to support

allegations under section 300, subdivisions (a), (b), and (e); (2) there was insufficient

evidence to support jurisdiction on the basis that father abused the child; (3) the juvenile

court erred in denying the child‟s mother (mother)2 and him reunification services under

section 361.5, subdivision (b)(5); and (4) the child should have been placed with the

maternal grandmother. We deny the writ petition.

                    FACTUAL AND PROCEDURAL BACKGROUND

       On November 2, 2012, the San Bernardino County Children and Family Services

(CFS) filed a section 300 petition on behalf of the child, who was four months old at the

time. The petition alleged that the child came within the provisions of section 300,

subdivisions (a) (serious physical harm), (b) (failure to protect), and (e) (serious physical

abuse). Specifically, the petition alleged that, while in the care, custody, and control of

mother and father (the parents), the child sustained significant injuries, including a spiral


       1 All further statutory references will be to the Welfare and Institutions Code,
unless otherwise noted.

       2   Mother is not a party to this petition.



                                                2
fracture to his arm, inflicted by nonaccidental means. The petition also alleged that father

failed to protect the child, in that he failed to consistently provide a safe environment for

him and failed to seek immediate medical attention for him.

       Detention

       The social worker filed a detention report and stated that, on October 31, 2012, the

parents brought the child to his regularly scheduled doctor‟s appointment. While being

examined, the doctor found that the child had a spiral fracture to his right arm. The

doctor reported to a social worker that the injury was inflicted on the child and was

consistent with child abuse. The parents could not explain how the child was injured.

However, they believed it was probably an accident, and that the child had injured

himself trying to walk or roll around on the floor.

       The social worker interviewed father regarding the child‟s arm fracture, and father

said he did not know how the child was injured. Father stated that it may have been

caused by the child trying to crawl; however, when asked whether the child was able to

crawl or walk, since he was only four months old, father said no. Father also reported

that mother‟s sister said she saw the child fall on his arm and twist his arm behind his

back. When questioned further about how the child could have suffered the fracture,

father said that sometimes mother would grab the child and put him in bed with them.

However, he said they never rolled over him. Father reported that the child had been

staying with the maternal grandmother the past several days, while he and mother were

away. However, they returned on October 30, 2012, and the child had been in their care

since 4:00 p.m. on October 30, 2012. Father suggested that the injury could have


                                              3
occurred at the maternal grandmother‟s house, but he did not think anyone would do

anything to the child on purpose.

       The social worker also interviewed mother regarding the child‟s injury, and

mother adamantly denied knowing how the child had suffered the spiral fracture. She

said that when she picked the child up from her mother on October 30, 2012, he seemed

cranky, but she did not notice anything wrong with his arm. When questioned further,

mother stated that her sister said the child was lying in his playpen with his arm twisted,

“and that he was moving around a lot.” She also stated that perhaps the child‟s arm “was

in the car seat wrong and someone buckled him wrong and pulled him out and did it.”

Mother denied any domestic violence in the home and denied that she or father abused

the child. She also denied that her family could have injured the child and believed the

child could have caused the injury to himself by “rolling around.”

       The child was transported to Loma Linda University Medical Center (Loma

Linda) to be seen by a forensic medical examiner. The social worker spoke with Dr.

Andrea Thorp at Loma Linda. Dr. Thorp reported that the injury was consistent with

child abuse and that the child would be admitted to the hospital for a complete

examination to see check for other injuries.

       The court held a detention hearing on November 5, 2012, at which time it removed

the child from the parents and detained him in foster care.

       Jurisdiction

       The social worker filed a jurisdiction report on November 20, 2012, and

recommended that the court sustain the petition and order reunification services for the


                                               4
parents. The social worker reported that the child had sustained three nonaccidental

injuries over a period of approximately two to four weeks. The child had the spiral

fracture of his right arm, and indications of two older fractures to his ankle and one of his

ribs. Dr. Amy Young opined that the rib fracture appeared to be about two weeks older

than the arm fracture, but she was not able to determine a time frame for the ankle

fracture. The ankle fracture and rib fracture were never treated. The social worker

reported that there was no indication the maternal grandmother harmed the child, since

she had no history of child abuse, substance abuse, or domestic violence.

       The social worker concluded that, because the child‟s arm discomfort did not

appear until after he returned to the parents‟ care, the spiral fracture occurred while in

their care and custody. However, both parents gave inconsistent and conflicting

explanations of how the child could have sustained his injuries. Father eventually

admitted that the child may have slipped out of his hands when he was “playing

[S]uperman” and had to grab the child to prevent him from falling on the floor. The

social worker spoke with several people who had concerns that father had been abusive

or controlling with mother. The parents admitted that they argued, but denied any

domestic abuse. The social worker recommended services since the parents had never

received any previous services and the matter was still being investigated by the police.

       A jurisdiction/disposition hearing was held on November 26, 2012, and the matter

was set contested by the child and continued.

       The social worker filed an addendum to the jurisdiction/disposition report on

December 31, 2012, and changed his recommendation to no reunification services for the


                                              5
parents. The social worker reported that the police concluded its investigation and found

sufficient evidence to charge father with child endangerment. Several witnesses stated

that they had seen him be abusive with his former girlfriend. Other witnesses said they

had seen him become so angry with mother that he punched holes in the walls, with the

child present. Father was also observed “rough-housing” with the child, even when the

child was just a few weeks old. Father was arrested, arraigned, and posted bail in

December 2012.

       The social worker reported that Dr. Young did a follow-up examination with the

child on December 14, 2012, and she stated that the healing fractures of the ribs were

consistent with “front to back squeezing of the ribcage/chest” of the child and were

consistent with a finding of child abuse.3 Dr. Young further stated that the rib fractures

occurred close to the time of the arm fracture. Dr. Young also noted that the arm fracture

was spiral in description, which implied a “twisting mechanism of injury.” She stated

that the fracture was an inflicted injury that was consistent with child abuse.

       A copy of the police report was provided to the parties and the court. The police

interviewed father, who said he did not think his son had been abused. Rather, he

believed the injury was a “one time accident.” He suggested that the child possibly had

brittle bones. However, the police spoke with Dr. Young and asked if the child had a

disease that caused brittle bones that might break easily, and she said he did not.

Dr. Young told the police that the child‟s arm fracture was severe and caused him a lot of

       3 It is not clear whether there was more than one rib fracture, since the initial
report indicated there was one rib fracture, but latter reports indicated more than one.


                                              6
pain. The injury would have been very noticeable to anyone since the child would not

have moved his arm and would have cried in pain if it was manipulated while dressing or

bathing him. Because these symptoms were not seen while the child was at the maternal

grandmother‟s house, Dr. Young opined that the injury occurred after the child returned

home on October 30, 2012. When asked whether rolling over the child, dropping him six

inches, or dropping him four feet from overhead and catching him by one arm could

cause the arm fracture, she said none of those actions would produce enough twisting

force needed to cause the arm injury. Dr. Young said the rib fractures were caused by

someone squeezing the child, but since she could not date the rib injuries, they could

have occurred any time in the weeks before the doctor‟s appointment.

       When confronted with evidence of the child‟s past ankle fracture and rib

fracture(s), father said he did not “feel that the test results were very clear.” He said he

had nothing to do with causing the child‟s injuries. The interviewing officer asked if he

would take a polygraph examination, and father agreed. During the test, father was asked

if he caused the injury to the child‟s arm, and father said no. The polygraph showed that

father was not telling the truth when he answered that question. When confronted with

the polygraph results, father admitted that he lied. He then said he accidentally dropped

the child six to 12 inches and caught him by his arm. Father went over the events of the

evening prior to the doctor‟s appointment and said the child seemed irritated. The child

would not take his bottle at first, but eventually did. Mother took a shower that evening,

and during that time, father played with the child and dropped him. The following

morning when the parents gave the child a bath, they noticed that it “bugged” him when


                                              7
they washed his right arm. They decided to ask the doctor about it at his appointment.

When asked about the other injuries, father said he could not think of anything that would

have caused them. He said the child‟s ankle was possibly injured when he (father)

“flopped” on the couch next to the child and hit the child‟s ankle with his arm.

       The child‟s counsel subsequently withdrew his contest, but the matter was set

contested on behalf of the parents. Father‟s counsel and mother‟s counsel also requested

to bifurcate the matter. The matter was continued.

       A contested jurisdiction/disposition hearing was held on February 5, 2013.

Mother testified and said she had no explanation for the child‟s injuries, except the arm

fracture. She said the arm fracture could have happened when father was playing with

the child. She had no idea who broke the child‟s rib(s), but did not think father did it.

Mother also testified that when she picked up the child at 4:00 p.m. on October 30, 2012,

from her mother‟s house, the child was fine. She said she first noticed that his arm

appeared to be injured when she was bathing him before the doctor‟s appointment the

next morning. She agreed that the child‟s arm was broken sometime between 4:00 p.m.

on October 30, 2012, and 8:00 a.m. on October 31, 2012. Father was called to testify, but

plead the Fifth Amendment, due to his criminal charges. The social worker also testified

and said it was not in the best interest of the child to offer the parents services. He opined

that their failure to accept responsibility was a good indicator that there would be a

continued risk to the child if he was to be returned to them.

       After hearing oral argument and reviewing the reports and documents submitted,

the court found that the child came within section 300, subdivisions (a), (b), and (e), and


                                              8
declared him a dependent of the court. The court found father to be the presumed father

of the child. The court stated that the parents only wanted to “sit back and claim

accidents, or [that they did not] know, or it [was] a disease without any evidence . . . .”

The court then denied reunification services to both parents pursuant to section 361.5,

subdivision (b)(5), noting that neither of them had admitted any abuse and that they were

“covering for each other.” The court also found that neither parent had shown that

services would prevent reabuse. The court set a section 366.26 hearing and authorized

CFS to place the child in a prospective concurrent planning home pending the hearing.

                                        ANALYSIS

               I. The Court Properly Denied Father Reunification Services

       Father argues that the court erred in denying services to him pursuant to section

361.5, subdivision (b)(5), since it erroneously found that the child was brought within the

jurisdiction of the court under section 300, subdivision (e). Within the context of this

argument, he contends that the section 300 petition failed to plead sufficient facts to

constitute the essential elements of section 300, subdivision (e). We note that he makes

the same insufficient pleading argument with regard to the factual allegations under

section 300, subdivisions (a) and (b). He further contends that there was insufficient

evidence to support the court‟s finding that the child came under section 300, subdivision

(e). We conclude that the court properly denied him services.




                                              9
         A. Father Has Forfeited His Right to Challenge the Adequacy of the Petition By

Failing to Raise the Issue Below

         Father argues that the section 300 petition failed to plead factual allegations

sufficient to constitute the essential elements of section 300, subdivisions (a), (b), or (e).

CFS argues that father forfeited his right to challenge the sufficiency of the petition by

failing to object below. We agree with CFS.

         The sufficiency of a petition cannot be challenged for the first time on appeal. (In

re S.O. (2002) 103 Cal.App.4th 453, 459-460 (S.O.).) “In the initial „pleading‟ stage, the

role of the petition is to provide „meaningful notice‟ that must „adequately communicate‟

social worker concerns to the parent. [Citation.]” (In re Jessica C. (2001) 93

Cal.App.4th 1027, 1037 (Jessica C.).) “„Given that lay social workers are usually

lumbered with the task of writing petitions, they must be given a certain amount of slack.

If the parent believes that the petition does not “adequately communicate” [CFS]‟s

concerns or is otherwise misleading, the onus is on the parent to challenge the petition at

the pleading stage.‟ [Citations.]” (S.O., at pp. 459-460.) Furthermore, “after a hearing on

the merits has been held on the petition, the focus must necessarily be on the substance of

the allegations found true by the juvenile court, not idiosyncratic particulars of the social

worker‟s precise language. Anything less would allow parents to hold linguistic

deficiencies in the petition as a kind of trump card by which they could attack a finding

that a child fell within one of the descriptions of section 300, even though that finding

was supported by substantial, indeed overwhelming evidence.” (Jessica C., at pp. 1037-

1038.)


                                               10
       Here, father failed to challenge the wording of the allegations at the trial court

level and, thus, has waived any defect in the pleadings. Moreover, a hearing on the

merits has been held on the petition. Thus, “the focus must necessarily be on the

substance of the allegations found true by the juvenile court, not idiosyncratic particulars

of the social worker‟s precise language.” (Jessica C., supra, 93 Cal.App.4th at pp. 1037-

1038.) Consequently, father‟s insufficiency of the pleadings claim is barred.

       B. The Court Properly Found That the Child Came Within Section 300,

Subdivision (e)

       Father argues that there was no substantial evidence to support the court‟s finding

that he abused the child. We conclude that the court properly found that the child came

within section 300, subdivision (e).

       1. Standard of Review

       Section 300, subdivision (e), provides that the court has jurisdiction where “[t]he

child is under the age of five years and has suffered severe physical abuse by a parent, or

by any person known by the parent, if the parent knew or reasonably should have known

that the person was physically abusing the child.” To establish jurisdiction under this

subdivision, CFS must show that: “(1) there is a minor under the age of five; (2) who has

suffered severe physical abuse as defined in section 300, subdivision (e); (3) by a parent

or any person known to the parent if the parent knew or reasonably should have known

that the person was physically abusing the minor. [Citation.]” (In re E.H. (2003) 108

Cal.App.4th 659, 668 (E.H.).)




                                             11
       In evaluating whether a child comes under section 300, subdivision (e), “we use

the substantial evidence standard of review, where we determine whether evidence that is

of reasonable, credible and solid value supports the dependency court‟s findings. We do

not reweigh the evidence, nor do we consider matters of credibility. [Citation.]” (E.H.,

supra, 108 Cal.App.4th at p. 669.)

       2. The Evidence Was Sufficient

       Father asserts that evidence supporting the “concept” that he abused the child was

based on mere speculation and the assumption that “someone who has engaged on one

occasion in domestic violence with an ex girlfriend and someone who wrestles a brother-

n-law [sic] is a child abuser.” He further claims that the evidence merely showed that he

played “Superman” with the child and lost his grip on him, and that the child fell about

four feet before he was able to jerk him by the arm to prevent him from hitting the floor.

We disagree.

       The case of E.H., supra, 108 Cal.App.4th 659 is instructive. In that case, the

minor lived with her mother and her mother‟s family. (Id. at p. 662.) The minor was

hospitalized with multiple rib fractures, fractures of the wrist, femur, feet, hands, and hip.

The fractures were at different stages of healing. (Id. at p. 661.) Neither the mother nor

the father, who did not live with them, had any explanation for how the minor was

injured. (Id. at p. 662.) Only the parents and mother‟s family took care of the minor.

(Id. at p. 665.) Medical personnel concluded that the minor‟s injuries were the result of

child abuse. (Id. at p. 663.) The lower court dismissed an allegation made under section

300, subdivision (e), because there was no identified perpetrator. (E.H., at p. 667.)


                                             12
However, the appellate court reversed, noting that the Department essentially employed a

“res ipsa loquitur” type of argument to support a jurisdictional finding under section 300,

subdivision (e). (E.H., at p. 669.) The appellate court noted that there was severe

physical abuse (the minor‟s broken bones) and that the minor was never out of her

parents‟ custody. (Id. at pp. 669-670.) The court found that “[t]he only reasonable

conclusion to be drawn from the facts of the instant case was that someone in the home

was causing [the minor‟s] injuries, and that [the parents] reasonably should have known

(since they lived there) the identity of the perpetrator.” (Id. at p. 670.) The court

specifically stated that “where there is no identifiable perpetrator, only a cast of suspects,

jurisdiction under subdivision (e) is not automatically ruled out. A finding may be

supported by circumstantial evidence as it is here. Otherwise, a family could stonewall

the Department and its social workers concerning the origin of a child‟s injuries and

escape a jurisdictional finding under subdivision (e).” (Ibid., italics added.)

       The court here properly found that the child came within its jurisdiction by the

circumstantial evidence in this case. Mother testified that when she picked up the child at

4:00 p.m. on October 30, 2012, from her mother‟s house, he was fine. She said she first

noticed that his arm was injured when she was bathing him the next morning. Dr. Young

stated that the child‟s arm fracture was severe, and that the injury would have been very

noticeable since the child would not have moved his arm and would have cried out in

pain while dressing or bathing him. Because these symptoms were not seen while the

child was at the maternal grandmother‟s house, Dr. Young opined that the injury

occurred after the child returned to the parents‟ custody and care. Mother agreed that the


                                              13
child‟s arm was broken sometime between 4:00 p.m. on October 30, 2012, and 8:00 a.m.

on October 31, 2012. Father admitted that the child was in his and mother‟s custody

during that time period. Furthermore, Dr. Thorp and Dr. Young examined the child and

opined that his arm fracture was nonaccidental and caused by abuse. Father initially told

the police he did not cause the child‟s injury and offered many explanations for it.

However, the polygraph examination showed that he lied when asked if he caused the

injury to the child‟s arm. Father then said he accidentally dropped the child and caught

him by his arm. However, the evidence showed that the arm fracture was caused by a

“twisting mechanism of injury.” Dr. Young stated that none of father‟s explanations for

the injury would have produced enough twisting force needed to cause the arm injury. In

addition, Dr. Young found rib fractures, and stated that they were consistent with “front

to back squeezing of the ribcage/chest” and were consistent with a finding of child abuse.

We also note the evidence that father had been abusive with his former girlfriend, that he

had been so angry with mother that he punched holes in the walls, and that he “rough-

housed” with the child, even when the child was only a few weeks old.

       Based on the evidence before it, the only reasonable conclusion that the court

could come to was that father caused the child‟s injuries, or, he reasonably should have

known who caused the child‟s injuries. (E.H., supra, 108 Cal.App.4th at p. 670.)

Therefore, the court properly found that the child came within section 300, subdivision

(e).




                                            14
       C. The Court Properly Denied Reunification Services

       “We affirm an order denying reunification services if the order is supported by

substantial evidence. [Citation.]” (In re Harmony B. (2005) 125 Cal.App.4th 831, 839.)

“On review of the sufficiency of the evidence, we presume in favor of the order,

considering the evidence in the light most favorable to the prevailing party, giving the

prevailing party the benefit of every reasonable inference and resolving all conflicts in

support of the order. [Citations.]” (In re Autumn H. (1994) 27 Cal.App.4th 567, 576.)

“We do not reweigh the evidence, nor do we consider matters of credibility.” (E.H.,

supra, 108 Cal.App.4th at p. 669.)

       “In enacting subdivision (b) of section 361.5, the Legislature has recognized that

under some circumstances it may be futile to offer a parent reunification services.

[Citation.]” (In re Kenneth M. (2004) 123 Cal.App.4th 16, 20 (Kenneth M.).) Section

361.5, subdivision (b), provides: “Reunification services need not be provided to a parent

or guardian described in this subdivision when the court finds, by clear and convincing

evidence, any of the following: [¶] . . . [¶] (5) That the child was brought within the

jurisdiction of the court under subdivision (e) of Section 300 because of the conduct of

that parent or guardian.” Section 300, subdivision (e), and section 361.5, subdivision

(b)(5), do not require identification of the perpetrator. (Kenneth M., at p. 21.) “Read

together, those provisions permit denial of reunification services to either parent on a

showing that a parent or someone known by a parent physically abused a minor.

[Citation.] Thus, „conduct‟ as it is used in section 361.5, subdivision (b)(5) refers to the




                                             15
parent in the household who knew or should have known of the abuse, whether or not

that parent was the actual abuser.” (Ibid.)

       In order to deny father reunification services under section 361.5, subdivision

(b)(5), the threshold issue was whether the child fell within section 300, subdivision (e).

As discussed above, there was sufficient evidence to support the court‟s finding that

father inflicted the abuse or reasonably should have known someone else was inflicting

abuse on the child. (§ 300, subd. (e); see ante, § B.) Therefore, the court properly denied

father reunification services under section 361.5, subdivision (b)(5).

                        II. Father Lacks Standing to Raise Certain Issues

       A. Father Lacks Standing to Challenge the Court’s Order Denying Mother

Services

       Father argues that the court erred in denying reunification services to mother,

when there was no evidence that she caused the injuries to the child or knew the child

was being abused. He further asserts that the court failed to identify “what conduct of

Mother brought her within the bypass provision of subdivision (b)(5).” CFS argues that

father lacks standing to challenge the court‟s denial of mother‟s services. In response,

father claims standing on the ground that, “if this court reverses the order setting the .26

as to mother, then such ruling inures to the benefit of father in that the termination of his

parental rights would also no longer be at issue.” However, all of the cases father cites in




                                              16
support this claim are inapposite.4 Moreover, we are unaware of any authority for the

proposition that one parent can claim that the court erred in denying the other parent

services when the other parent has not appealed.5 Indeed, the general rule is that an

appellant may not urge errors that affect only another party who does not appeal. (In re

Gary P. (1995) 40 Cal.App.4th 875, 877 (Gary P.).) A parent therefore lacks standing to

raise issues on appeal that do not affect his or her own interests. (Id. at p. 876.)

       Although we are satisfied that father was not aggrieved by the court‟s denial of

services to mother under section 361.5, subdivision (b)(5), we will briefly address his

contention on the merits. Sections 300, subdivision (e), and 361.5, subdivision (b)(5),

read together, “permit denial of reunification services to either parent on a showing that a

parent or someone known by a parent physically abused a minor. [Citation.] Thus,

„conduct‟ as it is used in section 361.5, subdivision (b)(5) refers to the parent in the


       4   Father cites In re L.Y.L. (2002) 101 Cal.App.4th 942 (L.Y.L) and In re Erik P.
(2002) 104 Cal.App.4th 395 (Erik P.), both of which discuss whether a parent has
standing to raise the section 366.26, subdivision (c)(1)(E) sibling relationship exception
to the termination of parental rights. (L.Y.L, at pp. 948-950; Erik P., at pp. 401-402.) He
also cites In re Silvia R. (2008) 159 Cal.App.4th 337, 344-345, which held that a mother
had standing to appeal portions of a disposition order that ordered two nonparties to
participate in counseling. He further cites In re K.C. (2011) 52 Cal.4th 231, in which the
Supreme Court held that a father whose parental rights had been terminated had no
standing to appeal the grandparents‟ section 388 petition to modify the child‟s placement.
(Id. at p. 239.) Finally, father cites In re R.V. (2012) 208 Cal.App.4th 837, 849, which
held that a father had standing to appeal the court‟s dispositional order removing custody
from the mother and placing the child in foster care.

       5   Mother originally filed a notice of intent to file a writ petition on February 15,
2013. However, after reviewing the record, her counsel found no arguable issues and,
thus, informed this court that mother would not be filing a writ. Pursuant to counsel‟s
letter filed on April 17, 2013, this court dismissed mother‟s petition.


                                              17
household who knew or should have known of the abuse, whether or not that parent was

the actual abuser.” (Kenneth M., supra, 123 Cal.App.4th at p. 21.) Here, Dr. Young

opined that the injury occurred after the child returned home from the maternal

grandmother‟s house, and mother agreed that the child‟s arm was broken sometime

between 4:00 p.m. on October 30, 2012, and 8:00 a.m. on October 31, 2012. The

evidence showed that the child‟s injury was the result of abuse, and that he was never out

of his parents‟ custody during the time period when the injury occurred. The only

reasonable conclusion to be drawn from the evidence was that mother knew or

reasonably should have known of the abuse. (See E.H., supra, 108 Cal.App.4th at p. 670;

Kenneth M., at p. 21.) Thus, the court properly denied her services.

       B. Father Lacks Standing to Raise the Issue of Placement with the Maternal

Grandmother

       Father briefly claims that the child should have been placed with the maternal

grandmother since she testified that she would protect the child and obey all rules and

orders. Father lacks standing to raise this issue since it does not concern his rights.

(Gary P., supra, 40 Cal.App.4th at p. 876.) Furthermore, he has asserted this claim

without argument or citation to authority; therefore, no discussion is required. (In re S.C.

(2006) 138 Cal.App.4th 396, 408.)




                                             18
                                    DISPOSITION

     The writ petition is denied.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                  HOLLENHORST
                                                            Acting P. J.


We concur:


McKINSTER
                        J.


RICHLI
                        J.




                                        19